UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4595


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

KEITH LAMONT ELLISON,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:07-cr-00030-RJC-1)


Submitted:    April 30, 2009                  Decided:   June 1, 2009


Before TRAXLER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Darren Byers, LAW OFFICES OF J. DARREN BYERS, P.A., Winston-
Salem, North Carolina, for Appellant.       Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Keith       Lamont    Ellison       appeals    his     sentence   to    180

months in prison after pleading guilty to possession with intent

to distribute and distribution of five or more grams of cocaine

base, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B), 851

(2006), and using and carrying a firearm in furtherance of a

drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A)

(2006).   Ellison’s attorney has filed a brief pursuant to Anders

v. California, 386 U.S. 738 (1967), asserting, in his opinion,

there   are    no     meritorious       grounds      for    appeal   but    raising   the

issues of whether the district court complied with Fed. R. Crim.

P. 11 when accepting Ellison’s plea and whether his sentence is

reasonable.         Ellison was notified of his right to file a pro se

supplemental brief but has not done so.                    We affirm.

              Appellate counsel first questions whether the district

court complied with Fed. R. Crim. P. 11 in accepting Ellison’s

guilty plea.         Specifically, he argues that the magistrate judge

failed to adequately inform Ellison regarding the nature of the

charges to which he was pleading, and failed to fully inquire

into the medications he was taking and his competency.                          Because

Ellison   did       not    move    in   the   district      court    to    withdraw   his

guilty plea, we review his challenge to the adequacy of the Rule

11 hearing for plain error.               See United States v. Martinez, 277

F.3d 517, 525 (4th Cir. 2002).                    We have reviewed the record and

                                              2
find   no    plain       error    in     the      district      court’s      acceptance      of

Ellison’s guilty plea.             The magistrate judge adequately informed

Ellison concerning the nature of the charges to which he was

pleading, and engaged in adequate inquiry to ensure that Ellison

was competent to enter the plea.                       Moreover, the district court

properly     determined         that     Ellison      understood       the    charges,      the

potential penalties, and the consequences of his plea, and that

his guilty plea was knowingly and voluntarily entered.

             Appellate         counsel        next    questions       whether       Ellison’s

sentence     is    reasonable.           We    review       a   sentence     for    abuse    of

discretion.        Gall v. United States, 128 S. Ct. 586, 590 (2007).

The first step in this review requires us to ensure that the

district court committed no significant procedural error, such

as improperly calculating the guideline range.                               United States

v. Osborne,        514   F.3d     377,    387       (4th    Cir.),    cert.       denied,   128

S. Ct.      2525     (2008).           We      then        consider    the        substantive

reasonableness of the sentence imposed, taking into account the

totality of the circumstances.                  Gall, 128 S. Ct. at 597.

             We     have   reviewed         the      record     and   conclude      that    the

district     court       did     not   abuse        its    discretion        in    sentencing

Ellison, and his sentence is reasonable.                          As appellate counsel

concedes, Ellison was sentenced to the mandatory minimum terms

of imprisonment under the statutes of conviction.                              Accordingly,

the district court had no discretion to impose a lower sentence,

                                                3
see   United    States     v.   Robinson,     404     F.3d       850,   862   (4th   Cir.

2005), and Ellison’s sentence is per se reasonable.                           See United

States v. Farrior, 535 F.3d 210, 224 (4th Cir. 2008).

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We    therefore      affirm    the    district         court’s     judgment.

This court requires that counsel inform his client, in writing,

of his right to petition the Supreme Court of the United States

for further review.         If the client requests that a petition be

filed,    but    counsel    believes      that    such       a    petition     would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.             Counsel’s motion must state that

a copy thereof was served on the client.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately       presented         in   the    materials

before    the    court   and    argument      would    not       aid    the   decisional

process.

                                                                                AFFIRMED




                                          4